Citation Nr: 1039621	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  04-24 161	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for chronic 
fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to June 1982.

This appeal to the Board of Veterans Appeals (Board) arises from 
an October 2001 rating action that granted service connection for 
GERD and assigned an initial noncompensable rating therefor.  
This appeal also arises from a July 2002 rating action that 
denied service connection for headaches, and granted service 
connection for CFS and assigned an initial noncompensable rating 
therefor.

In June 2006, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).

By decision of November 2006, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

By rating action of July 2008, the RO granted service connection 
for headaches and assigned an initial noncompensable rating 
therefor.  A Notice of Disagreement with the noncompensable 
rating was filed in September 2008, and a Statement of the Case 
was issued in October 2009, but the Veteran did not perfect his 
appeal by filing a Substantive Appeal.

By decision of November 2008, the Board denied initial 
compensable ratings for GERD and CFS.  The Veteran appealed the 
denials to the U.S. Court of Appeals for Veterans Claims (Court).  
By June 2010 Order, the Court vacated the Board's November 2008 
decision and remanded the matters to the Board for readjudication 
consistent with a June 2010 Joint Motion for Vacatur and Remand 
of the Appellant and the VA Secretary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

In a September 2008 statement, the appellant requested another 
Travel Board hearing.  In a separate September 2008 statement, 
the appellant's representative requested, on his behalf, another 
Travel Board hearing.  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests one and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  Since 
the RO schedules Travel Board hearings, a remand of these matters 
to the RO is warranted.  

Accordingly, these matters are hereby REMANDED to the RO via the 
AMC for the following action:
 
The RO should schedule, at the earliest 
available opportunity, a Travel Board 
hearing for the appellant and any 
witnesses.  The RO should notify the 
appellant and his representative of the 
date and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2010).  After 
the hearing, the claims folder should be 
returned to the Board in accordance with 
current appellate procedure.
 
The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

